Evans, J.
A charge to the effect that the testimony of a witness testifying positively is entitled to more weight than that of one who testifies negatively is cause for a new trial, where one of the parties relies almost entirely on negative evidence, unless the court further charges that, in weighing the testimony of such witnesses, the jury should consider and pass upon the question of their credibility. Southern Ry. Co. v. O'Bryan, 115 Ga. 659, 660, citing approvingly Humphries v. State, 100 Ga. 260, and Atlanta Railway Co. v. Bigham, 105 Ga. 498. The present case is controlled by these decisions Judgment reversed.

All the Justices concur.